Citation Nr: 1728906	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-06 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active duty service in the United States Air Force from December 1958 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative denial from the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The RO in St. Petersburg, Florida certified the case to the Board on appeal.

The Board notes that the Veteran requested a Travel Board hearing in her February 2013 VA Form 9.  In accordance with her request, such a hearing was scheduled to be conducted in December 2016.  However, the Veteran later requested that the hearing be cancelled in a November 2016 statement.  As the Veteran did not request for the hearing to be rescheduled, the Board finds that her hearing request was withdrawn.  38 C.F.R. § 20.704(e) (2016).  Consequently, there are no outstanding Board hearing requests.

After the Veteran was informed that her claim had been denied in the August 2012 decisional letter, she submitted new evidence in August 2012.  In accordance with 38 C.F.R. § 3.156(b), the RO reconsidered and denied the claim in an October 2012 decisional letter.  The Veteran then filed a timely notice of disagreement in October 2012.  Thus, this appeal stems from the August 2012 administrative denial.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not have active service during a period of war as recognized by VA. 


CONCLUSION OF LAW

The legal requirements for establishing basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2016).


 REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), includes enhanced duties to notify and assist claimants for VA benefits.  In connection with the claim decided herein, the Veteran and her representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (determining that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).

As to the requirement of wartime service, a Veteran meets the service requirements of this section if he or she served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.

Under the provisions of 38 C.F.R. § 3.2(e), the dates of the Korean conflict are from June 27, 1950 through January 31, 1955, inclusive.  Pursuant to 38 C.F.R. § 3.2(f), with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  Pursuant to 38 C.F.R. § 3.2(i), the dates of the Persian Gulf War are from August 2, 1990 through the date to be prescribed by Presidential proclamation or law.

In this case, the evidence shows that the Veteran had active duty service from December 28, 1958 to May 20, 1964.  Thus, the Board has considered whether her service was during one of the established periods of war for the Vietnam War.  The Veteran's DD 214 noted that she had 5 months and 20 days of foreign and/or sea service.  However, the record does not reflect, and the Veteran does not contend, that she served in the Republic of Vietnam.  The Veteran's DD 214 noted that her last station or installation was the Bitburg Air Base in Germany.  The Veteran also reported that her only foreign service was in Germany.   See October 2012 Notice of Disagreement; May 2013 VA Form 646.  Without service in the Republic of Vietnam, the Veteran's service within the period from February 28, 1961 to May 7, 1975 is not considered to be during a period of war.  The Veteran's service also ended before August 5, 1964, the beginning of the period defined as a period of war for all other cases related to the Vietnam War.  Consequently, the Veteran's service was not during a recognized period of war.

In light of the evidence discussed above, the claim of basic eligibility for nonservice-connected VA pension benefits must be denied by law.  While sympathetic to the Veteran's arguments, the Board is also without legal authority to grant entitlement to nonservice-connected pension on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

Entitlement to basic eligibility for VA nonservice-connected pension is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


